Exhibit 10.28

 

Execution Copy

 

AGREEMENT

 

By and Between

 

PARADIGM GENETICS, INC.

 

and

 

PIONEER HI-BRED INTERNATIONAL, INC.

 

Portions of this Exhibit have been omitted and filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment pursuant to Rule 24b-2 under the Securities Exchange Act
of 1934, as amended.



--------------------------------------------------------------------------------

Portions of this Exhibit have been omitted and filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment pursuant to Rule 24b-2 under the Securities Exchange Act
of 1934, as amended.

 

AGREEMENT

 

This AGREEMENT (“Agreement”) is made and entered into as of December 15, 2003
(“Effective Date”), by and between Pioneer Hi-Bred International, Inc., having a
business address at 400 Locust Street, Suite 700, Des Moines, Iowa, 50309-2340
(“Pioneer”) and Paradigm Genetics, Inc., having a business address at 108
Alexander Drive, Research Triangle Park, North Carolina 27709-4528 (“Paradigm”).
Pioneer and Paradigm may be referred to herein collectively as the “Parties” or
individually as a “Party.”

 

WHEREAS, Paradigm has expertise and intellectual property involving the high
throughput propagation, phenotype screening, and analysis of Arabidopsis plants;

 

WHEREAS, Pioneer and its Affiliates, including E.I. du Pont de Nemours and
Company of Wilmington, Delaware (“DuPont”), have expertise and interest in
discovering, developing, distributing and marketing products and processes in
agricultural and other areas; and

 

WHEREAS, Pioneer and Paradigm desire to enter into an interaction with one
another whereby through a series of Projects, Paradigm provides Services to
Pioneer and its Affiliates involving the propagation and screening of
Arabidopsis plants for certain phenotypes of interest to Pioneer (the “Program”,
as further defined hereinafter).

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Parties agree as follows:

 

1. Definitions:

 

  a. “Affiliate” shall mean any corporation, firm, limited liability company,
partnership, or other entity that directly or indirectly controls, or is
controlled by, or is under common control with a Party to this Agreement. For
the purpose of this definition, control means ownership, directly or through one
or more Affiliates, of fifty percent (50%) (or such lesser percentage which is
the maximum allowed to be owned by a foreign entity in a particular
jurisdiction) or more of the shares of stock entitled to vote for the election
of directors in the case of a corporation, or fifty percent (50%) (or such
lesser percentage which is the maximum allowed to be owned by a foreign entity
in a particular jurisdiction) or more of the equity interests in the case of any
other type of legal entity, or status as a general partner in any partnership,
or any other arrangement whereby a Party controls or has the right to control
the board of directors or equivalent governing body of a corporation or other
entity. For purposes of this Agreement, Affiliates shall also include Affiliates
of DuPont.

 

  b. “Intellectual Property” shall mean any right that protects any invention,
improvement or discovery, that is created or discovered prior to, during, or as
a result of the Services hereunder, whether or not patentable, and shall
include, but is not limited to, patent rights, plant variety protection
certificates, patent applications, copyrights, trademarks, and trade secrets.

 

  c. “Milestones” shall mean the technical milestones for each Project as
described in the Work Plan.



--------------------------------------------------------------------------------

Portions of this Exhibit have been omitted and filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment pursuant to Rule 24b-2 under the Securities Exchange Act
of 1934, as amended.

 

  d. “Paradigm Technology” shall mean any and all technologies owned or
controlled by Paradigm, including, but not limited to, the Gene Function
Factory® technology platform and related technologies.

 

  e. “Pioneer Material” shall mean the biological and other materials and
information provided by Pioneer and its Affiliates under this Agreement for use
in the Program.

 

  f. “Project” shall mean a specific project under the Program, conducted using
Paradigm Technology for Pioneer as further described in the Work Plan.

 

  g. “Quarter” shall mean a three (3)-month period during the Term, each Quarter
beginning on the first day of January, April, July and October, respectively.

 

  h. “Results” shall mean all information and materials discovered or developed
under this Agreement, including, but not limited to, all information and
materials related to seeds, plants, plant samples, and data (and components and
derivatives therefrom) resulting from the Program.

 

  i. “Services” shall mean the application by Paradigm of Paradigm Technology,
and other technologies as needed, to all the Projects described in the Work
Plan, to generate and deliver Results to Pioneer and its Affiliates.

 

  j. “Work Plan” shall mean the detailed description of the Program, Projects
and Services to be conducted under this Agreement, including a description of
the Pioneer Material, specifications for the Results, and timing and technical
Milestones for the Projects, Services and Results, attached as Appendix A
herein.

 

  k. “Year” shall mean a single calendar year (January 1 through December 31)
during the Term of this Agreement.

 

2. Scope and Description of Services.    Paradigm shall conduct the Services for
Pioneer and its Affiliates using Pioneer Material and according to the
specifications in the attached Work Plan. Any additional work or changes to the
Work Plan shall be defined in a separate letter accepted and signed by both
Parties, and made part of this Agreement.

 

Pioneer shall provide Pioneer Material to Paradigm at such times in the Program
as specified in the Work Plan. At the time Pioneer sends specific items of
Pioneer Material to Paradigm, Pioneer shall inform Paradigm whether such Pioneer
Material is regulated. Upon receipt of Pioneer Material, Paradigm is solely
responsible for compliance with all local, state, and federal regulations
pertaining to the Pioneer Material in Paradigm’s custody.

 

Paradigm hereby agrees (a) to use Pioneer Material solely to perform the
Services for Pioneer and meet its obligations under this Agreement, and (b) to
send all residual Pioneer Material to Pioneer (or another site designated by
Pioneer) within thirty (30) calendar days after the date of completionof the
Services using such Pioneer Material, or at the end of the Term, or at
Termination of this Agreement, whichever the Parties determine is most
applicable. In the event that Pioneer provides written direction to Paradigm to
destroy all residual Pioneer Material, Paradigm shall do so promptly and confirm
such destruction in writing to Pioneer.



--------------------------------------------------------------------------------

Portions of this Exhibit have been omitted and filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment pursuant to Rule 24b-2 under the Securities Exchange Act
of 1934, as amended.

 

Paradigm shall have full authority and responsibility for the Services
hereunder, and shall provide, at its own expense, all equipment, materials,
information, know-how, and related services as are necessary to perform the
Services and satisfy its obligations under this Agreement. Paradigm shall
conduct its activities for the Projects, endeavor with commercially reasonable
efforts to achieve the Milestones, and promptly deliver all Results to Pioneer
in a manner and at such timing during the Term as described in the Work Plan.

 

Paradigm shall not transfer, distribute, release, sell, disclose, or make
available Pioneer Material or Results to, or use Pioneer Material or Results
with or on behalf of, any third party. In addition, Paradigm has no right to
isolate or use any component from Pioneer Material. In the event Paradigm must
use contracted personnel in its performance of the Services hereunder, such
personnel shall be bound by the same terms as contained herein regarding
confidentiality of the Program and use of Pioneer Material and Results. Paradigm
agrees not to grant or cause to be placed any lien or claim against Pioneer
Material or Results.

 

3. Principal Investigators.    Each Party shall designate a Principal
Investigator (“PI”), who shall be experienced and knowledgeable in the key
aspects of the Program. These PI representatives of both Parties are named in
the Work Plan, and shall interact with one another closely during the Term to
coordinate and manage the aspects of the Program hereunder, including conducting
quarterly meetings at mutually convenient times and locations, to:

 

  a. encourage and facilitate ongoing cooperation and information exchange
between the Parties as necessary for the performance of each Party’s obligations
hereunder;

 

  b. plan and agree upon a timetable for Pioneer Material to be submitted, the
Projects to be conducted, and Results to be generated and delivered; and

 

  c. manage and monitor the Projects and evaluate the Results produced in each
Quarter.

 

Either Party may designate an alternative PI during the Term, provided that any
newly designated PI is experienced and knowledgeable about the Program, and that
the other Party is notified in writing in advance of such change. The PI’s shall
have no power to amend this Agreement and shall have only such powers as are
specifically delegated to them hereunder.

 

4. Fees and Payments.    As full consideration for the Services to be conducted
and the Results to be delivered to Pioneer hereunder, Pioneer shall pay Paradigm
***** (*****) payable as described in the Payment Schedule below. Except for the
first payment for Year 1 (2004), all other payments shall be in the form of
Quarterly payments, as consideration for the design and performance of the
Services conducted, and the Milestones achieved, in the previous Quarter.

 

Payment Schedule.    Subject to Section 5 herein, Pioneer shall pay Paradigm the
following annual total amounts, with the specified Quarterly payment amounts, as
consideration for the Services performed for, and the Milestones achieved under,
the Program in the respective Year:

 

Year 1 (“Year 1”; January 1, 2004 – December 31, 2004): ***** (*****) payable by
Pioneer as:



--------------------------------------------------------------------------------

Portions of this Exhibit have been omitted and filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment pursuant to Rule 24b-2 under the Securities Exchange Act
of 1934, as amended.

 

  (a) ***** (*****) due within fifteen (15) days of signing this Agreement
(“Initial Fee”), for the Services to be performed by Paradigm during Year 1; and

 

  (b) One (1) Quarterly payment of ***** (*****) due on or before the tenth
(10th) day of January, 2004; for the Services to be performed by Paradigm during
the first Quarter of Year 1; and

 

  (c) Three (3) Quarterly payments of ***** (*****) each payment due on or
before the tenth (10th) day of April, July and October, 2004, respectively, for
the Services to be performed by Paradigm during that Quarter.

 

  Year 2 (“Year 2”; January 1, 2005 – December 31, 2005): ***** (*****) payable
as four (4) Quarterly payments of ***** (*****) per Quarter, each payment due on
or before the tenth (10th) day of January, April, July and October, 2005,
respectively, for the Services to be performed by Paradigm during that Quarter.

 

  Year 3 (“Year 3”; January 1, 2006 – December 31, 2006): ***** (*****), payable
as four (4) Quarterly payments of ***** (*****) per Quarter, each payment due on
or before the tenth (10th) day of January, April, July, and October, 2006,
respectively, for the Services to be performed by Paradigm during that Quarter.

 

Notwithstanding the foregoing Payment Schedule:

 

  a. All Quarterly payments except for the Quarterly payment due on or before
January 10, 2004, shall be due from Pioneer only after the Milestone(s) for the
previous Quarter have been achieved; and

 

  b. The final Quarterly payment, following the final Quarter of work conducted
under this Agreement, shall be made by Pioneer within ten (10) days of the
transfer by Paradigm to Pioneer of all remaining Results expected under the
Program and in fulfillment of all Milestones hereunder, and Pioneer’s receipt
and acceptance of such final Results.

 

  c. A delay in reaching a Milestone directly or wholly attributable to Pioneer,
including, but not limited to, timing of Pioneer Materials delivery to Paradigm,
quality of Pioneer Materials, and quantity of Pioneer Materials, shall result in
a modification by the PIs of Milestones commensurate with the impact of the
delay. Milestone modifications resulting from this section 4(c) shall be
reachable and will not affect the timing or payment schedule for current or
subsequent Quarterly payments based on the so-modified Milestones.

 

  d. If Paradigm does not complete a Milestone for a particular Quarter, Pioneer
shall not be obligated to pay Paradigm the Quarterly payment for the subsequent
Quarter until the Milestone for the previous Quarter is completed. Such payment
shall be due within ten (10) days after Pioneer’s receipt of Paradigm’s
notification of completion of the Milestone for the previous Quarter.



--------------------------------------------------------------------------------

Portions of this Exhibit have been omitted and filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment pursuant to Rule 24b-2 under the Securities Exchange Act
of 1934, as amended.

 

All amounts paid hereunder shall be made to Paradigm in US Dollars by bank wire
transfer to:

 

Account Name:

   Paradigm Genetics     

Bank Name:

   *****     

Bank Address:

   *****     

Routing No:

   *****     

Account No:

   *****     

 

5. Term and Termination.    It is intended that the Services shall be provided
from January 1, 2004, through December 31, 2006, and that this Agreement shall
be in full force and effect for a period of three (3) years from the Effective
Date through December 31, 2006 (“Term”), unless extended by mutual written
consent of the Parties or earlier terminated (“Termination”) through any of the
following:

 

  a. By mutual agreement of the Parties in writing at any time;

 

  b. By Pioneer, effective on the last day of the fourth (4th) Quarter of Year
2, provided that Pioneer gives Paradigm written notice of termination at least
ninety (90) days prior to the end of said fourth (4th) Quarter. Pioneer shall
pay Paradigm a termination fee of ***** (*****) within ten (10) days after the
last day of said fourth (4th) Quarter;

 

  c. By either Party upon sixty (60) days’ written notice, in the event the
other Party commits a material breach of this Agreement, and such breach is not
corrected by the breaching Party within the sixty (60) day period;

 

  d. By Pioneer upon sixty (60) days’ written notice in the event that Paradigm
is unable to perform its obligations for the Services to the reasonable
satisfaction of Pioneer, according to the Milestones in the Work Plan; or

 

  e. By Pioneer immediately upon Paradigm’s receipt of Pioneer’s written notice
of Termination, in the event that Paradigm or the trait screening business of
Paradigm: (i) becomes insolvent or unable to pay its debts as they mature; (ii)
makes an assignment for the benefit of creditors; (iii) permits or procures the
appointment of a receiver for its assets; (iv) becomes the subject of any
bankruptcy, insolvency, or similar proceeding; or (v) is acquired by or merged
with another Party deemed by Pioneer to be a direct or indirect competitor of
Pioneer at the time of said acquisition or merger.

 

In the event of Termination, Paradigm shall deliver to Pioneer all Results for
Services that have been paid for by Pioneer prior to the effective date of
Termination, and as consistent with Section 2 herein, shall return or destroy,
at Pioneer’s discretion, all Pioneer Material remaining at Paradigm at
Termination. Regardless of the effective date of Termination, delivery of all
Results under this Section 5 shall be proportional to the total fees paid to
date to Paradigm during the respective Year in which Termination occurs. The sum
of the total fees used to calculate Paradigm’s proportional delivery obligation
shall include the Initial Fee, but shall not include the termination fee
referenced in Section 5(b), if applicable.

 

6. Effects of Termination.    All payment for completed Services rendered up to
and including the last day of the Term, prior to expiration or the effective
date of Termination, shall remain due and payable to Paradigm, and payment for
partially completed Services during the Quarter in which the Termination occurs
as described in Section 5 herein, shall be determined in good faith, based upon
the proportion of work completed under the Work Plan. Notwithstanding anything
to the



--------------------------------------------------------------------------------

Portions of this Exhibit have been omitted and filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment pursuant to Rule 24b-2 under the Securities Exchange Act
of 1934, as amended.

 

contrary in this Agreement except for the early Termination payment of paragraph
5(b) herein, Pioneer shall have no obligation to pay for any Quarter beyond the
effective date of Termination.

 

Expiration or Termination of this Agreement shall not relieve Paradigm of any
obligation with respect to Pioneer Confidential Information or Pioneer Material
disclosed or Results generated prior to such expiration or Termination and shall
not modify Pioneer’s ownership or use rights in Pioneer Confidential
Information, Pioneer Material or Results. For the avoidance of doubt, all rights
and obligations regarding Confidential Information, Pioneer Material, Results,
and Developments (as defined hereinafter) shall survive expiration or
Termination of this Agreement.

 

7. Relationship of Parties.    Both Parties agree that in the performance of
this Agreement, Paradigm is an independent contractor and neither Paradigm nor
any of its employees or agents will be an agent or employee of Pioneer or its
Affiliates or be covered by Pioneer’s or its Affiliates’ Worker’s Compensation
Insurance or Unemployment Insurance. Further, neither Paradigm nor any of its
employees or agents will be eligible to participate in Pioneer’s or its
Affiliates’ retirement programs or be entitled to any other benefits from
Pioneer or its Affiliates.

 

8. Property and Use Rights.

 

  a. Technology.    Paradigm represents and warrants that, to the best of its
knowledge, it either owns or has the right to use any technology or Intellectual
Property used to carry out the Services under this Agreement, and further
represents and warrants that neither Paradigm Intellectual Property nor any
existing Paradigm contractual obligation outside this Agreement shall prevent
Pioneer from using the Results.

 

Pioneer represents and warrants that, to the best of its knowledge, it either
owns or has the right to use the Pioneer Material provided to Paradigm to be
used in the Services described under this Agreement.

 

  b. Pioneer Material and Results.    Pioneer, including its Affiliates, shall
be the exclusive owner of all right, title and interest in and to the Pioneer
Material and Results under this Agreement. Pioneer shall have exclusive
ownership and use rights to all discoveries, inventions and property, that are
not directly related to Paradigm Technology, arising from Results
(“Developments”). Paradigm shall irrevocably and perpetually assign, transfer
and convey to Pioneer all of Paradigm’s right, title and interest, if any, in
and to all Results produced hereunder and to all Developments. Pioneer shall
have exclusive authority over filing and prosecution decisions and activities,
and assume responsibility for all costs, associated with the application,
prosecution, maintenance, defense and enforcement of patent applications,
patents, and plant variety protection certificates claiming all or a portion of
Pioneer Material, Results, and/or Developments.

 

  c. Paradigm Technology. Paradigm shall be the exclusive owner of all right,
title and interest in and to improvements developed under this Agreement
directly relating to Paradigm Technology, including but not limited to the
following: *****

 

  d. Notwithstanding any other provision of this Agreement, and for the
avoidance of doubt, Pioneer and its Affiliates shall have the right to use and
disclose Results and Developments, without exception, for any purpose
whatsoever, without further consideration to Paradigm.



--------------------------------------------------------------------------------

Portions of this Exhibit have been omitted and filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment pursuant to Rule 24b-2 under the Securities Exchange Act
of 1934, as amended.

 

  e. Paradigm or its successors in interest shall not assert against Pioneer and
its Affiliates, business partners, agents or customers of each, any patent owned
or controlled by Paradigm that would prevent Pioneer and its Affiliates,
business partners, agents or customers from making, having made, using,
importing, exporting, selling, and offering for sale products that were
developed from Results. Notwithstanding the foregoing, the Parties acknowledge
that, due to the nature and scope of the Program, and the nondisclosure by
Pioneer **** information to Paradigm, Paradigm may own or control patents and
patent applications on ***** within the fields described in the Work Plan
(“Paradigm Gene IP”), independent to the Program hereunder. Paradigm Gene IP
shall not be subject to the non-assert hereinabove; however, Pioneer shall have
the right to obtain a license under Paradigm Gene IP under terms and conditions
to be negotiated in good faith at a later date. Such terms and conditions shall
be no less favorable than those offered to and accepted by any other third
party.

 

  f. Except for the right to use Pioneer Material solely on behalf of Pioneer
and its Affiliates and solely under the Services as provided in Section 2, no
right or license, either expressed or implied, is granted to Paradigm under any
material, information, patent, patent application, or trademark existing now or
in the future.

 

9. Indemnification.    Except in the case of negligence or misconduct by
Pioneer, Paradigm shall indemnify, defend, and hold Pioneer harmless (including
its employees) from and against any claims, liabilities, damages, losses, costs,
expenses (including but not limited to settlements, judgments, court costs, and
reasonable attorney’s fees), fines and penalties asserted against Pioneer or its
Affiliates or Paradigm as a result of Paradigm’s provision of Services under
this Agreement. Except in the case of negligence or misconduct by Paradigm,
Pioneer shall indemnify, defend and hold Paradigm harmless (including its
employees) from and against any claims, liabilities, damages, losses, costs,
expenses (including but not limited to settlements, judgments, court costs, and
reasonable attorney’s fees), fines and penalties asserted against Paradigm or
Pioneer as a result of Pioneer’s and its Affiliates’ use of Results.

 

10. Disclaimer; Waiver.

 

PARADIGM MAKES NO REPRESENTATION OR EXPRESS OR IMPLIED WARRANTY THAT THE RESULTS
OBTAINED FROM USE OF THE PIONEER MATERIAL WILL NOT INFRINGE INTELLECTUAL
PROPERTY RIGHTS OF THIRD PARTIES AND HEREBY DISCLAIMS THE SAME. PIONEER WILL
ACCEPT THE RESULTS WITH THE KNOWLEDGE THAT THEY ARE EXPERIMENTAL IN NATURE.
BECAUSE THE RESULTS ARE EXPERIMENTAL IN NATURE, THEY ARE BEING SUPPLIED TO
PIONEER WITH NO WARRANTIES, EXPRESS OR IMPLIED, INCLUDING ANY WARRANTY OF
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE.

 

11. Confidential Information.    “Confidential Information” shall mean any and
all information, know-how and data, technical or non-technical, disclosed or
provided by one Party (the “Disclosing Party”) to the other Party (the
“Receiving Party”) for or about the Program and Services hereunder, whether
disclosed or provided in oral, written, graphic, photographic, electronic, or
any other form. Confidential Information of Pioneer shall include Pioneer
Material. Each Party shall use its best efforts, consistent with its established
policies and procedures, to protect the confidentiality of the other Party’s
Confidential Information, and not use the other Party’s



--------------------------------------------------------------------------------

Portions of this Exhibit have been omitted and filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment pursuant to Rule 24b-2 under the Securities Exchange Act
of 1934, as amended.

 

Confidential Information except for the purposes of conducting the Program
hereunder, except that Pioneer may disclose Paradigm Confidential Information to
DuPont and its Affiliates. This Agreement applies to all Confidential
Information, including the terms of this Agreement, except to the extent that
the Confidential Information:

 

  a. Was part of the public domain at the time of disclosure;

 

  b. Became part of the public domain by publication or otherwise, except by
breach of this Agreement;

 

  c. Can be established to have been in the possession of Receiving Party at the
time of disclosure and was not acquired directly or indirectly from the
Disclosing Party under a confidentiality obligation;

 

  d. Was received from a third party without any restrictions; provided that the
information was not obtained by that third party, directly or indirectly, in
breach of a confidentiality obligation; or

 

  e. Can be established to have been developed by Receiving Party independently
of any disclosure by Disclosing Party.

 

If a Disclosing Party requests protection to protect its Confidential
Information by means not normally employed by the Receiving Party to protect its
own confidential information, Disclosing Party agrees to reimburse Receiving
Party in full for any costs it may incur in order to do so, which costs shall be
pre-approved by the Disclosing Party. Further, should the Receiving Party be
required by judicial or other governmental authority to disclose the Disclosing
Party’s Confidential Information, the Receiving Party shall immediately inform
and cooperate with the Disclosing Party in responding to such requirement in a
manner that maintains the confidentiality of the information to the maximum
extent possible.

 

Without limiting the foregoing, each Party will take at least those measures to
protect the other Party’s Confidential Information that it takes to protect its
own confidential information of a similar nature.

 

The Receiving Party may disclose the Disclosing Party’s Confidential Information
only to the Receiving Party’s and its Affiliates’ employees, consultants, or
licensees who (a) have a need-to-know in order to perform or satisfy its
obligations under this Agreement and (b) are under obligation not to disclose or
use Confidential Information, except as otherwise provided in this Agreement.

 

12. Notice.    Any notice required or permitted hereunder shall be sent to the
Parties via U.S. Mail or courier, postage prepaid, or by personal service,
facsimile or as may otherwise be permitted by law, at the following addresses:

 

Pioneer:

   Paradigm:

*****

   Paradigm Genetics, Inc.

*****

   108 Alexander Drive

*****

   Research Triangle Park, NC 27709-4528 USA

*****

    

*****

   *****

*****

   *****

 



--------------------------------------------------------------------------------

Portions of this Exhibit have been omitted and filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment pursuant to Rule 24b-2 under the Securities Exchange Act
of 1934, as amended.

 

Either Party may change its address by written notice to the other during the
term. All notices relating to this Agreement shall be in writing and shall be
effective upon receipt.

 

13. Further Actions.    The Parties agree to promptly execute, acknowledge and
deliver such further instruments, and to do all such other acts, as the
authorized representatives of the Parties agree are necessary or appropriate in
order to carry out the purposes and intent of this Agreement.

 

14. Governing Law.    This Agreement shall be construed in accordance with the
laws of the State of Delaware, without regard to its conflicts of laws
principles.

 

15. Assignment.    This Agreement shall not be assignable or otherwise
transferable by either Party without the consent of the other Party, such
consent not to be unreasonably withheld, except that Pioneer may, without such
consent, assign this Agreement to any purchaser of all or substantially all of
the assets in the line of business to which this Agreement pertains, or to any
successor corporation that results from reincorporation, merger or consolidation
of such Party with or into such purchaser or such corporation and Pioneer may
assign this Agreement to Affiliates. Upon assignment, the rights and obligations
under this Agreement shall be binding upon and inure to the benefit of said
purchaser or successor in interest. Notwithstanding the foregoing, Paradigm
shall not, without Pioneer’s prior written consent, assign this Agreement to any
entity that, as deemed by Pioneer, competes, directly or indirectly, with
Pioneer’s research or business interests.

 

16. Publicity and Use of Names.    Paradigm and Pioneer shall not use the
other’s name or trademarks in any advertising, publicity, or news release
related to this Agreement and its subject matter without the prior written
consent of the other Party.

 

17. Amendment.    This Agreement contains all the terms agreed upon by both
Parties and may not be amended except in writing and signed by both Parties. The
terms of this Agreement shall govern, in the case of conflict, over terms
contained in the Work Plan or any form document including, but not limited to,
term sheets, quotes, invoices or proposals.

 

18. Counterparts.    This Agreement may be executed in counterparts and by
facsimile signature, which shall together constitute one and the same agreement.



--------------------------------------------------------------------------------

Portions of this Exhibit have been omitted and filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment pursuant to Rule 24b-2 under the Securities Exchange Act
of 1934, as amended.

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their duly authorized representatives, as of the dates set forth below.

 

PIONEER HI-BRED INTERNATIONAL, INC.

         PARADIGM GENETICS, INC. By:                                     
                                                                      
By:                                      
                                                             Name:
*****                                                                          
Name:                                     
                                                        Title: VP Crop Genetics
Research & Development               
Title:                                     
                                                         
Date:                                     
                                                                   Taxpayer ID
#                                                                               
         Date:                                         
                                                     



--------------------------------------------------------------------------------

Portions of this Exhibit have been omitted and filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment pursuant to Rule 24b-2 under the Securities Exchange Act
of 1934, as amended.

 

Appendix A : Work Plan

Attached on the following 21 pages

 

*****